Opinion issued November 10, 2004














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-01002-CR
____________

IN RE YA C. CHANG, BRINSON D. COFFMAN, JOYCE K. HILL,
TIFFANY M. JOHNSON, AND HOPE M. HINDT, Relators




Original Proceeding on Petition for Writ of Mandamus



 
O P I N I O N
               Relators, Ya C. Chang, Brinson D. Coffman, Joyce K. Hill, Tiffany M.
Johnson, and Hope M. Hindt, filed a petition for writ of mandamus in this Court
complaining of respondent, the Honorable Fad Wilson, Jr., Judge, Municipal Court
No. 2, Houston, Harris County.  Relators request that we order respondent to:
remove each defendant’s case from the jury trial docket, provide
each defendant with a copy of the complaint, and reschedule each
case to a pre-trial hearing not less than seventeen (17) days to, at
the very least, arraign each defendant and to allow each defendant
to file pleadings and raise exceptions to the form or substance of
the complaint; . . .  .

               This Court’s mandamus jurisdiction is governed by section 22.221 of the
Texas Government Code.  Section 22.221 expressly limits the mandamus jurisdiction
of the courts of appeals to:  (1) writs against a district court judge or county court
judge in the court of appeals’ district, and (2) all writs necessary to enforce the court
of appeals’ jurisdiction.  Tex. Gov’t Code Ann. § 22.221 (Vernon 2004).  We have
no authority to issue a writ of mandamus against a municipal court judge unless it is
necessary to enforce our jurisdiction.  See Easton v. Franks, 842 S.W.2d 772, 773
(Tex. App.—Houston [1st Dist.] 1992, orig. proceeding) (holding this Court lacked
jurisdiction under statute to issue writ of mandamus against justice of the peace). 
Relators do not argue that issuance of the writ is necessary to enforce this Court’s
jurisdiction.
               The petition for writ of mandamus is dismissed for lack of jurisdiction.PER CURIAM
Panel consists of Chief Justice Radack, and Justices Keyes and Alcala.
Publish.  Tex. R. App. P. 47.2(b).